DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Daffinson et al. (US 9962272 B1) (hereon referred to as Daffinson) in view of Grotz (US 10085846 B2).
Daffinson teaches a device to space apart vertebral members (see Fig. 5A), the device comprising: 
a core (60, 34, and 35) extending along a longitudinal axis between opposite proximal and distal ends, the core defining a first female thread (94) and a second female thread (95);
a first member (51 and 33) comprising a first body (first piece 33) and a first drive screw (51) coupled to the first body (note that the two are indirectly coupled when the device is assembled), the first drive screw having a first male thread (58) configured to engage the first female thread (94);
a second member (52 and 33) comprising a second body (second piece 33) and a second drive screw (52) coupled to the second body (note that the two are indirectly coupled when the device is assembled), the second drive screw being coaxial with the first drive screw (see coaxial position in Fig. 3A), the second drive screw having a second male thread (59) configured to engage the second female thread (95); 
a first plate (20) coupled to the core and the first body, the first plate comprising a first vertebral engaging surface (top surface of 20); 
a pin (82) extending through the first plate and the core such that the first plate is pivotable relative to the core about the pin (see Col. 5, ll. 14-20); and 
a second plate (40) coupled to the core and the second body, the second plate comprising a second vertebral engaging surface (bottom surface of 40), 
wherein the drive screws (51 and 52) are configured to independently rotate relative to the core to pivot the first plate relative to the core and to alter a distance between the first vertebral engaging surface and the second vertebral engaging surface (see Col. 5, ll. 21-26), however fails to teach wherein the second drive screw comprises a bore that is coaxial with a central longitudinal axis defined by the first drive screw such that an instrument can be positioned through the bore and into a socket of the first drive screw.
Grotz teaches an intervertebral implant (see Figs. 18-19A) featuring a base (308), two screws (313 and 312), a ramp (310), and a tool (314), wherein the tool is configured to pass through a bore formed in the first of the two screws (313, see Col. 15, ll. 53-67) and the ramp (310) in order to access the second of the two screws (312, see Fig. 19A) and engage the ramp (310).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second drive screw of Daffinson to substitute tool engaging tip 52 (see Fig. 15B) with a central bore as taught by Grotz, as this would allow for a tool to access the first drive screw, which would remove the need for the second drive screw to contact the first directly, and allow for adjustment of the two screws separately as well as together.

Allowable Subject Matter
Claims 1-9, 11, 12, 14, 15, 17, 18, and 20-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773